DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  CHRISTA SCHIRCKS and the ESTATE OF BENJAMIN SCHIRCKS,
                        Appellant/s,

                                    v.

                        CITY OF HOLLYWOOD,
                              Appellee.

                              No. 4D20-1386

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE-14-
04331-13.

  Kenneth D. Cooper of Kenneth D. Cooper, P.A., Fort Lauderdale, for
appellants.

   Laura K. Wendell and Richard B. Rosengarten of Weiss Serota Helfman
Cole & Bierman, P.L., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.